Citation Nr: 0712850	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral presbyopia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The veteran has raised the issues of increased ratings for 
diabetes mellitus and erectile dysfunction.  The Board refers 
these issues to the RO for appropriate action.  


FINDING OF FACT

Bilateral presbyopia is a refractive error of the eye, not a 
disease or injury, and it was not subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.   


CONCLUSION OF LAW

Service connection is not warranted for bilateral presbyopia 
on a direct or secondary basis.  38 U.S.C.A. § 1110 
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  

In July 2004, prior to its adjudication of this claim, the 
AOJ provided notice to the claimant regarding the VA's duty 
to notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  Thus, the Board finds that 
the content and timing of the July 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The Board notes that the veteran requested a hearing in front 
of a Regional Office Decision Review Officer in October 2005.  
That hearing was scheduled for February 2006.  The veteran 
failed to provide new medical evidence, and the hearing was 
not held.  No further hearing has been requested.  

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Background and Evidence

The veteran served on active duty from January 1967 to June 
1969.  In June 2004, he filed a claim for service connection 
for impaired vision, secondary to his service-connected 
diabetes mellitus.  The RO denied the veteran's claim in 
September 2004 based on a determination that, "Presbyopia is 
impairment of vision due to aging."

The veteran's service medical records are negative for 
presbyopia or diabetic retinopathy.  On the veteran's April 
1966 entrance examination, the veteran stated that he was in 
"good" health, and checked "yes" to affirm that he had 
worn classes or contact lenses at some point during his 
lifetime.  On the clinical evaluation, the examiner noted 
that the veteran's eyes were "normal."  Uncorrected distant 
visual acuity was reported to be 20/40, bilaterally, and 
20/20 corrected, bilaterally.  The veteran's eyes were also 
noted to be normal on the June 1969 separation examination.  
Once again, the veteran checked "yes" to glasses or 
contacts, and stated that he was in "excellent" health.  
Eye examination revealed that vision was 20/20 near and 
distant.  

In September 2003, more than 34 years following his 
separation from service, the veteran was diagnosed with 
"refractive error and presbyopia" at the St. Louis, 
Missouri VAMC.  This diagnosis was confirmed by subsequent 
outpatient reports.

The veteran was afforded a VA examination in August 2004.  
The examiner reported that the veteran did not have diabetic 
retinopathy.  No eye disability related to service was 
indicated.  


Law and Regulations

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2006).  This includes injuries or 
diseases incurred during active duty for training.  See 38 
U.S.C.A. § 101(24) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  In 
addition, certain chronic diseases may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


Discussion and Analysis

The veteran asserts that his impaired vision is secondary to 
his service-connected diabetes mellitus.  However, he is not 
competent to make that assessment as he has not been shown to 
possess any particular medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board cannot grant 
service connection for the veteran's bilateral presbyopia 
based on lay statements alone.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu.  Therefore, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Accordingly, he cannot provide a competent 
opinion regarding diagnosis and causation.  

In this case, the veteran has a diagnosis of presbyopia.  
Presbyopia is a visual condition that usually becomes 
apparent in middle age, and in which loss of elasticity of 
the lens of the eye causes defective accommodation and an 
inability to focus sharply for near vision.  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  

To that end, refractive error of the eyes is not a disability 
within the meaning of applicable regulations providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§§ 3.303, 4.9.  Service connection may be granted for 
congenital or hereditary diseases, if initially manifested in 
or aggravated by service.  VAOPGCPREC 82-90 (July 18, 1990); 
VAOPGCPREC 67- 90 (July 18, 1990).  As refractive error of 
the eye is not, by law, a disease or injury, it requires more 
than an increase in severity during service in order to 
warrant a grant of service connection.  The evidence must 
show that the refractive error was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90; Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  Otherwise, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in any increased disability.  The veteran's service 
medical records make no reference to any injuries of the 
eyes, nor has the veteran made such a claim.  As noted 
previously, the veteran's service medical records are also 
negative for any complaints of impaired vision.  The 
veteran's visual acuity was 20/20 at service separation.  
There is no competent medical evidence establishing an 
etiological link between presbyopia and service-connected 
diabetes mellitus or service.  As a result, there is no 
evidence in the record to support service connection, on 
either a primary or secondary basis, for the veteran's 
presbyopia.

The Board also notes that, on his VA Form 9, the veteran 
essentially stated that he felt that his impaired visual 
acuity was due to medication taken for erectile dysfunction 
caused by service-connected diabetes.  It is noted that, at 
that time, the veteran was taking Sildenafil for that 
disorder.  However, the veteran has not submitted any medical 
evidence establishing a causal connection between Sildenafil 
and his presbyopia.  

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his presbyopia.  
In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case and service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral presbyopia is denied.  



______________________________________________
S. L. Kennedy
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


